Filed 8/26/22 P. v. White CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048901
                                                                     (Monterey County
           Plaintiff and Respondent,                                  Super. Ct. No. 19CR004907)

           v.

 THOMAS WHITE,

           Defendant and Appellant.


         A jury found defendant Thomas White guilty on one count of possessing a weapon
while in custody at a penal institution. The trial court found White had suffered a prior
serious or violent felony conviction. The court imposed a total term of two years in
prison consecutive to the term White was already serving.
         White raises multiple claims on appeal. First, he contends the trial court erred by
denying his pretrial motion for discovery under Pitchess v. Superior Court (1974) 11
Cal.3d 531 (Pitchess). Second, he contends the trial court failed to adequately inquire
into a possible jury deadlock, or in the alternative, that the court erred by denying his
related motion for a mistrial. Third, he contends the trial court erroneously imposed fines
and fees without determining his ability to pay them as required under People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas). To the extent that claim was forfeited by his trial
counsel’s failure to object, White argues counsel rendered ineffective assistance.
       For the reasons below, we conclude these claims are without merit. We will
affirm the judgment.
                        I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
       The prosecution charged White by information with a single count of possessing a
weapon while in custody at a penal institution. (Pen. Code, § 4502, subd. (a).)1 The
information further alleged he had previously suffered a serious or violent felony
conviction. (§§ 667, subd. (d), 1170.12, subd. (b).)
       The case proceeded to a jury trial in January 2020. The jury found White guilty as
charged, and the trial court found true the prior conviction allegation. In January 2021,
the trial court imposed a term of two years in state prison consecutive to the term White
was already serving.
   B. Facts of the Offense
       In 2018, White was in custody at the Correctional Training Facility, also known as
Soledad State Prison. Officer Mayra Zavala, a housing officer at the facility, saw White
“walking pretty fast back and forth” between two cells. Officer Zavala testified that
based on White’s hand motions it appeared he was trying to pass something under the
cell doors. She testified that she found this behavior concerning and odd, so she asked
White what he was doing and called him over. White told Officer Zavala he was
“passing coffee.” Officer Zavala did not believe him and instructed him to stand in front
of a window for a clothed body search. White did not comply and instead ran into a day
room. In the back of the day room, he threw a white piece of paper into a trash can.
       Officer Zavala called out to another officer, and the two officers entered the day
room to conduct a clothed body search of White. This time, White complied, but the
officers found nothing on him. Officer Zavala then retrieved the piece of white paper


       1   Subsequent undesignated statutory references are to the Penal Code.

                                              2
from the trash can, which was otherwise empty. Inside the rolled-up paper, she found a
weapon consisting of four metal rods about six inches long. The rods were held together
with white rope, and they had been sharpened to a point.
                                        II. DISCUSSION
   A. Denial of Pitchess Motion for Discovery
       White contends the trial court erred in denying his motion for discovery of Officer
Zavala’s personnel records by disregarding the legal standards set forth under Pitchess
and relevant statutes. He further contends the trial court erred by denying his motion
under Brady v. Maryland (1963) 373 U.S. 83 (Brady). The Attorney General contends
denial of the Pitchess motion was not an abuse of discretion because White failed to
show the required good cause.
       1. Procedural Background
       White moved pretrial for discovery of Officer Zavala’s personnel records under
Pitchess and Brady. Counsel for White supported the motion with a declaration asserting
on information and belief that Officer Zavala had testified falsely at the preliminary
hearing and falsified her report concerning the alleged facts of the offense. Counsel also
attached copies of incident reports by Zavala and other officers.
       Counsel’s declaration asserted Zavala testified falsely at the preliminary hearing
when she stated she saw White “running” back and forth and slipping unknown items
under the cell doors. In her incident report, Zavala stated White was “walking back and
forth” and the report did not state he was putting items under the cell doors. Second,
counsel asserted that Zavala falsely testified that the trash can into which White threw the
paper was empty. Counsel stated only that this assertion was based on “investigation into
this matter.” Finally, counsel asserted that the officer’s personnel records “may contain
complaints of like nature by other inmates against the officer.”
       The trial court denied the motion at a hearing on the matter. The court stated it
was persuaded by the prosecution’s argument that there was an insufficient basis to show

                                             3
Officer Zavala had lied or exhibited any dishonesty. The court found that White’s
motion had failed to establish good cause for the motion.
       2. Legal Principles
       A movant under the Pitchess statutes must show, among other things, “good cause
for the discovery or disclosure sought.” (Evid. Code, § 1043, subd. (b)(3).) “This ‘good
cause’ requirement has two components. First, the movant must set forth ‘the
materiality’ of the information sought ‘to the subject matter involved in the pending
litigation.’ (Evid. Code, § 1043, subd. (b)(3).) The function of this requirement is to
‘exclude[ ] requests for officer information that are irrelevant to the pending charges.’
(Warrick v. Superior Court (2005) 35 Cal.4th 1011, 1021 [(Warrick)].) If the movant
shows that the request is ‘relevant to the pending charges, and explains how, the
materiality requirement will be met.’ [Citations.] If information is ‘material’ within the
meaning of Brady, it is necessarily material ‘to the subject matter involved in’ a criminal
prosecution. [Citations.]” (Association for Los Angeles Deputy Sheriffs v. Superior
Court (2019) 8 Cal.5th 28, 41-42.) “Second, the ‘good cause’ requirement obliges the
movant to articulate ‘a ‘reasonable belief’ that the agency has the type of information
sought.’ [Citations.] This belief ‘may be based on a rational inference’ . . . .” (Id. at
p. 42.) “What the defendant must present is a specific factual scenario of officer
misconduct that is plausible when read in light of the pertinent documents.” (Warrick,
supra, 35 Cal.4th at p. 1025.) If the trial court finds good cause for the motion, the court
must examine the requested materials in camera to determine whether they should be
disclosed to the defendant and whether certain specified categories of information must
be withheld. (City of Santa Cruz v. Municipal Court (1989) 49 Cal.3d 74, 83.)
       We review a trial court’s denial of a Pitchess motion for an abuse of discretion.
(People v. Breaux (1991) 1 Cal.4th 281, 311.)




                                              4
       3. Denial of the Pitchess Motion Was Not an Abuse of Discretion
       White contends the absence in the incident reports of any statements that he was
“running” or passing something under cell doors suggests Officer Zavala’s testimony at
the preliminary hearing was “dramatic” and untrue. Second, he points out that his
counsel’s declaration asserted the trash can was not empty based on counsel’s own
investigation, in contradiction to Officer Zavala’s incident report stating the can had been
emptied. White points out that Officer Zavala’s credibility was critical to the
prosecution’s case because she was the only witness who testified to seeing him throw
the white paper into the trash can.
       White argues that in denying his motion, the trial court erred by disregarding the
proper legal standard for adjudicating a Pitchess motion. For this proposition, he relies
on Warrick, supra, 35 Cal.4th 1011, wherein the California Supreme Court held, “[T]o
obtain in-chambers review a defendant need only demonstrate that the scenario of alleged
officer misconduct could or might have occurred.” (Id. at p. 1016.) “To require a
criminal defendant to present a credible or believable factual account of, or a motive for,
police misconduct suggests that the trial court’s task in assessing a Pitchess motion is to
weigh or assess the evidence. It is not. A trial court hearing a Pitchess motion normally
has before it only those documents submitted by the parties, plus whatever factual
representations counsel may make in arguing the motion. The trial court does not
determine whether a defendant’s version of events, with or without corroborating
collateral evidence, is persuasive—a task that in many cases would be tantamount to
determining whether the defendant is probably innocent or probably guilty.” (Id. at
p. 1026.)
       We agree with White that the documents he sought, if they had included evidence
of dishonesty by Officer Zavala, would satisfy the materiality element required for a
Pitchess motion. Officer Zavala’s testimony that she saw White throw a piece of white
paper into the trash can, and that the can was otherwise empty at the time, was the only

                                             5
evidence by which the prosecution could show White had possessed the weapon. If he
could have impeached her with personnel records that demonstrated dishonesty, the jury
might have discredited her testimony on that point, and the prosecution would have had
little or no evidence connecting White to the weapon.
       We are not persuaded, however, that the trial court abused its discretion in finding
White failed to establish the second element required for a showing of good cause: “a
specific factual scenario of officer misconduct that is plausible when read in light of the
pertinent documents.” (Warrick, supra, 35 Cal.4th at p. 1025.) First, as to the claim that
Officer Zavala lied at the preliminary hearing when she testified that White was
“running” back and forth between cell doors, the fact that she described it as “walking” in
her incident report does not show she lied in her testimony. A person walking back and
forth fast enough may be reasonably described as “running” back and forth, and at trial
Officer Zavala testified White was walking back and forth “pretty fast.” The trial court
did not abuse its discretion in finding this claim did not support the required showing of
plausible misconduct.
       Second, as to the claim that Officer Zavala lied when she testified the trash can
was empty, White offers no specific factual support for this assertion. Counsel merely
claimed it was based on “investigation” without describing the investigation or how
counsel concluded that the officer was untruthful based on it. Counsel did not aver any
specific facts from any such investigation that would contradict Officer Zavala’s
statement. “[T]his type of bare ‘the officer lied and will do so again’ allegation [does not
constitute] a plausible factual scenario of officer misconduct warranting review of
confidential personnel records.” (Eulloqui v. Superior Court (2010) 181 Cal.App.4th
1055, 1069 (Eulloqui).) Absent additional factual detail, counsel’s statement does not
constitute “a ‘specific factual scenario’ establishing a ‘plausible factual foundation’ for
this allegation.” (City of San Jose v. Superior Court (1998) 67 Cal.App.4th 1135, 1147.)
“Warrick did not redefine the word ‘plausible’ as synonymous with ‘possible,’ and does

                                              6
not require an in camera review based on a showing that is merely imaginable or
conceivable and, therefore, not patently impossible. Warrick permits courts to apply
common sense in determining what is plausible, and to make determinations based on a
reasonable and realistic assessment of the facts and allegations.” (People v. Thompson
(2006) 141 Cal.App.4th 1312, 1318-1319.)
       We are mindful that a trial court abuses its discretion “when its ruling ‘falls
outside the bounds of reason.’ [Citation.]” (People v. Memro (1995) 11 Cal.4th 786,
850.) While a trial court might have reasonably exercised its discretion to grant the
motion here, we cannot say the trial court abused its discretion in denying it. We
conclude this claim is without merit.
       White further argues the trial court’s denial of the motion violated his rights under
Brady, supra. The invocation of Brady in a Pitchess motion does not alter the showing of
materiality required to support a Brady claim. “[T]he pertinent inquiry for Brady
materiality regarding the matters sought in [a] discovery motion is whether [defendant’s]
trial was unfair in the absence of possible evidence” from the officer’s personnel file.
(Eulloqui, supra, 181 Cal.App.4th at pp. 1067-1068.) “ ‘Evidence is material [under
Brady] if there is a reasonable probability its disclosure would have altered the trial
result.’ ” (Id. at p. 1067.) White makes no such showing here. Accordingly we conclude
this claim is without merit.
   B. The Trial Court’s Inquiry into a Deadlock and the Denial of Defendant’s
      Motion for Mistrial
       White contends the trial court erred by failing to inquire into a jury deadlock and
failing to make an adequate record of its inquiry. In the alternative, White argues the
court erred in denying his motion for a mistrial and coerced the jury into reaching a
verdict by requiring it to deliberate further. The Attorney General contends the trial court
did not coerce the jury into reaching a verdict, that the court made an adequate record,
and that it properly denied the motion for a mistrial.


                                              7
       1. Legal Principles
       “Except as provided by law, the jury cannot be discharged after the cause is
submitted to them until they have agreed upon their verdict and rendered it in open court,
unless by consent of both parties, entered upon the minutes, or unless, at the expiration of
such time as the court may deem proper, it satisfactorily appears that there is no
reasonable probability that the jury can agree.” (§ 1140.) “The determination whether
there is reasonable probability of agreement rests in the sound discretion of the trial
court.” (People v. Rodriguez (1986) 42 Cal.3d 730, 775 (Rodriguez).)
       “[A] court must exercise its power under section 1140 without coercing the jury,
and ‘avoid displacing the jury’s independent judgment “in favor of considerations of
compromise and expediency.” ’ [Citation.] As this court has explained, ‘[a]ny claim that
the jury was pressured into reaching a verdict depends on the particular circumstances of
the case.’ ” (People v. Brooks (2017) 3 Cal.5th 1, 88.) “The decision whether to declare
a hung jury or to order further deliberations rests in the trial court’s sound discretion.”
(People v. Debose (2014) 59 Cal.4th 177, 209.)
       2. Procedural Background
       The jury began deliberating around 10:38 a.m. on Thursday, January 30, 2020.
Later that day, the jury sent a note to the court stating, “At a standstill cannot reach a
decision[.] require clarification [¶] Do all jurors need to reach the same decision?” The
court responded in writing, “Your decision, a verdict, must be unanimous. You may
want to review instruction 3550.”2 Later that same day, the jury sent another note asking
if it was required to assume the truth of Officer Zavala’s testimony since she was under
oath. The court responded in writing and referred the jury to several specific jury
instructions, including those addressing factors relevant to the credibility of witnesses.
The next day, Friday, January 31, 2020, the jury sent two notes in succession. The first

       2 Based on CALCRIM No. 3550, the trial court had previously instructed the jury
that, among other things, its verdict must be unanimous.

                                               8
stated, “We have one individual who can not agree[.] it is becoming to[o] much of a
conflict[.] 11 out of 12, please help. We are reading the rules in the binder.” The court
responded in writing that it would address the issue in court. The jury then sent another
note stating, “Clarification we have one individual who is having a hard time believing a
peace officer during testimony and under oath. We have looked at the book.” The court
again responded that it would address the issue in court.
       The court then questioned the jury foreperson in open court, outside the presence
of the other jurors, and asked, “Is it the position of the majority of the jurors that if a
peace officer is sworn in and testifies, that the jurors must believe their testimony?” The
foreperson responded, “Yes.” The court then told the foreperson that any testifying
witness should start out with the same level of credibility, regardless of their status as a
peace officer, and that the jury would then decide whether to believe them. The court
then asked the foreperson in several ways whether they believed they were required to
believe the witness because they were a peace officer and they had been sworn in, and the
juror responded, “Yes.” The foreperson offered to clarify and added, “One of our fellow
jurors is having a hard time believing the peace officer’s testimony. Now, he keeps
getting doubtful about it and it’s just going back and forth, back and forth.” The trial
court then repeated its prior instructions that it was up to the jury to decide whether to
believe or disbelieve a witness, and asked again if the foreperson understood that. On
further questioning, the foreperson responded that they believed the witness, that they
understood the rules completely, and that they understood it was up to them to decide
whether to believe a witness.
       The court then asked the foreperson about the other juror who did not believe the
witness, and the foreperson responded, “He will not believe any police officers or peace
officers.” The foreperson said the juror had “repeated it numerous times.” But when the
court asked for examples, the foreperson’s responses implied the other juror simply did



                                               9
not believe this particular witness. The court then convened with counsel off the record
and outside the presence of the foreperson.
       The court then called a different juror (Juror Number 43) into open court outside
the presence of the other jurors, and the court questioned Juror Number 43 about the
other juror who reportedly disbelieved a witness. Juror Number 43 clearly responded that
the other juror understood he was not required to accept the witness’s testimony as true,
and that the other juror did not believe this particular witness because the witness was a
peace officer. On further questioning, Juror Number 43 responded that he or she
understood they were not required to accept the truth of the witness’s testimony simply
because the witness was a peace officer under oath, and that it was up to the jury to
decide the truth of the witness’s testimony.
       After conferring with counsel, the court then called a different juror (Juror
Number 44) into open court outside the presence of the other jurors, and the court
questioned Juror Number 44 about the other juror, who reportedly did not believe the
witness’s testimony. The court asked if the other juror felt they would never believe any
peace officer, or if the juror felt they just did not believe this particular witness. Juror
Number 44 expressed confusion about what the other juror thought, but then responded
that the other juror did not believe this particular witness.
       The court then sent Juror Number 44 back into the jury room to continue
deliberating and convened with counsel for both sides on the record. The court stated
that it appeared the jury was deadlocked and proposed instructing them with CALCRIM
No. 3551. The prosecution agreed. Defense counsel stated that she did not object to the
giving of that instruction but she argued that the jury appeared deadlocked, and she
added, “And that reading further instructions, that I’m concerned about, are somehow
going to pressure the one juror to feel like he has to change his mind.” Defense counsel
then moved for a mistrial. The court summarily denied the motion.



                                               10
       Around 2:16 p.m., the trial court brought the jurors into open court and instructed
them based on CALCRIM No. 3551 as follows: “Do not hesitate to reexamine your own
views. Fair and effective jury deliberations require frank and forthright exchange of
views. [¶] Each of you must decide the case for yourself and form your individual
opinion after you have fully and completely considered all of the evidence with your
fellow jurors. [¶] It is your duty as jurors to deliberate with the goal of reaching a
verdict, if you can do so, without surrendering your individual judgment. Do not change
your position just because it differs from that of other jurors or just because you or other
jurors want to reach a verdict. [¶] Both the People and the defendant are entitled to the
individual judgment of each juror. It is up to you to decide how to conduct your
deliberations. You may want to consider new approaches in order to get a fresh
perspective. [¶] Please let me know whether I can do anything to help you further, such
as give additional instructions or try to clarify instructions I’ve already given you. [¶]
Please continue your deliberations at this time. [¶] Again, if you wish to communicate
with me further, please continue to do so in writing, using the form we’ve given you.”
       After the weekend, the jury returned a verdict of guilty around 2:05 p.m. on
Monday, February 3, 2020.

       3. The Trial Court Did Not Fail to Make an Adequate Record or Err in
          Denying the Motion for a Mistrial
       White first contends the trial court violated his due process rights by failing to
make an adequate record, thereby impeding his ability to appeal the denial of his motion
for a mistrial. He argues that under section 1140, the court was required to determine
whether there was any “reasonable probability that the jury [could] agree,” and that the
record fails to establish how the court could have made that determination. He further
argues that the court should have questioned all 12 jurors instead of only three, and that
the court failed to ask the jury if it had “specific concerns which, if resolved, might assist
the jury in reaching a verdict.” (Cal. Rules of Court, Rule 2.1036(a).)


                                              11
       White cites numerous cases concerning a trial court’s duty to make a record, but
none of them support his claim in this case. (See In re Steven B. (1979) 25 Cal.3d 1, 4 [a
minor in a juvenile court proceeding is entitled to have it transcribed]; In re Roderick S.
(1981) 125 Cal.App.3d 48, 53 [unauthorized destruction of knife in evidence denied
defendant an adequate record]; People v. Apalatequi (1978) 82 Cal.App.3d 970, 973
[inadequate record of trial where reporter lost her notes and was unable to prepare a
transcript]; People v. Serrato (1965) 238 Cal.App.2d 112, 113 [defendant had a right to
have a reporter’s transcript of his trial prepared].) All these cases involved instances
where a transcript of the proceedings was completely absent or evidence was destroyed.
None of these cases supports the claim that the trial court in this case failed to make an
adequate record.
       We are not persuaded that the trial court failed to adequately inquire into the
deadlock. The court’s inquiry into the jurors’ disagreements about a witness’s credibility
was necessarily an inquiry into the nature of the deadlock. The jury’s notes reported that
its inability to reach agreement stemmed from one juror’s difference in opinion regarding
the testimony of a witness. Accordingly, the trial court began by questioning the jury
foreperson on the nature of the disagreement. When it appeared the foreperson may not
have understood jurors’ duties in evaluating a witness’s credibility, the court clarified the
applicable law and questioned two other jurors to determine whether they understood the
law or whether any jurors may have engaged in misconduct.
       White argues it is “accepted practice” to question all 12 jurors, but he cites no
legal authority supporting the proposition that the trial court is required to do so when
inquiring into a jury deadlock. White cites People v. Barnwell (2007) 41 Cal.4th 1038,
which concerned the removal of a juror. In its analysis, the California Supreme Court
observed that, based on the statements one of the jurors made to the court in that trial, it
was necessary for the trial court to interview all of the other jurors. (Id. at p. 1054.)
Nothing in that opinion established a rule that would have required the trial court here to

                                              12
question all 12 jurors. Moreover, there is nothing in the record showing that defense
counsel asked the court to question any other jurors or that counsel requested any other
curative instructions. Nor did counsel object to any other alleged inadequacies in the
record. The parties had several discussions off the record, but appellate counsel has not
sought a settled statement to memorialize those discussions. (See People v. Moore
(1988) 201 Cal.App.3d 51, 56 [where other methods of reconstructing the record are
available, the defendant must use them to obtain review].)
       White also cites People v. Carter (1968) 68 Cal.2d 810. The California Supreme
Court stated that when inquiring into a jury deadlock, the trial court “may, and indeed it
should, question individual jurors as to the probability of agreement.” (Id. at p. 815.)
The trial court here questioned three jurors individually; nothing in that case required the
court here to question all 12 jurors individually.
       As to the claim that the trial court could not have made a determination on this
record whether there was any reasonable probability the jury could agree on a verdict, we
disagree. The court could reasonably find that based on its questioning of three jurors,
there was still a reasonable probability the jury could reach agreement once their duties
had been clarified.
       White argues that the trial court coerced the jury into rendering a verdict by
instructing it to continue with deliberations. We see no abuse of discretion in requiring
the jury to continue deliberating. After ensuring the jurors understood their proper roles,
the court properly instructed them to resume deliberations based on CALCRIM No. 3551.
The courts of this state have generally approved the kinds of instructions included in that
pattern instruction. (People v. Moore (2002) 96 Cal.App.4th 1105, 1121.)
       White argues that the trial was short and the issues were simple, such that
extended deliberations by the jury were unnecessary. (See Rodriguez, supra, 42 Cal.3d at
p. 775 [discussing precedents and noting that trials in those cases had been relatively
short and the issues relatively simple, so that further deliberations seemed unnecessary].)

                                              13
But in the precedents discussed in Rodriguez, the trial courts made coercive statements to
the juries that suggested a verdict in favor of one party. (People v. Crossland (1960) 182
Cal.App.2d 117, 119 [court’s statement to the jury emphasizing the simplicity of the case
could have been interpreted by the jurors to refer to the evidence, and to be an argument
by the judge against the views of the two jurors in the minority]; People v. Crowley
(1950) 101 Cal.App.2d 71, 76 [court’s statements about the evidence to the jury
suggested the defendant was guilty].) The trial court here made no such statements. To
the contrary, the statements the trial court made to the three individual jurors emphasized
that the reported holdout juror had the right to reject a witness’s testimony
notwithstanding that witness’s status as a peace officer under oath.
       In this case, moreover, the jury sent a note suggesting it did not understand the
unanimity requirement, and subsequent notes suggested some jurors might not have
understood their duties in evaluating a witness’s credibility. The trial court reasonably
inquired into these possibilities and issued further instructions to correct any possible
misunderstandings about the applicable rules and standards. These matters required time
to investigate, and it was reasonable to allow the jury further time to deliberate once the
potential problems had been addressed.
       For the reasons above, we conclude the trial court did not fail to make an adequate
record, and it did not abuse its discretion by requiring the jury to deliberate further.
Nothing the court said to the jury constituted coercion, and the decision to allow further
deliberations was within the court’s sound discretion. Accordingly, the trial court
properly denied White’s motion for a mistrial. This claim is without merit.
   C. Imposition of Fines and Fees Under Dueñas
       The trial court imposed various fines and fees including a $300 restitution fine
(§ 1202.4, subd. (b)); a suspended $300 parole revocation fine (§ 1202.45); a $40 court
operations fee (§ 1465.8, subd. (a)(1)); and a $30 court facilities assessment (Gov. Code,
§ 70373). White did not object.

                                              14
       White contends the trial court improperly imposed these fines and fees without
determining his ability to pay them under Dueñas, supra, 30 Cal.App.5th 1157.3 The
Attorney General contends White forfeited this claim by failing to object below, and that
imposition of the fees was constitutional in any event. White argues in the alternative
that his trial counsel rendered ineffective assistance by failing to object.
       We agree with the Attorney General that White forfeited his right to appeal from
the imposition of fines and fees under Dueñas. White concedes he lodged no objections
at sentencing. The general rule is that challenges to the imposition of fines and fees are
forfeited unless objections are made at sentencing. (People v. Aguilar (2015) 60 Cal.4th
862, 866.) The opinion in Dueñas was issued in January 2019, and White was sentenced
in January 2021. White was therefore on notice that legal grounds existed for asserting
an inability to pay. In these circumstances, the claim on appeal has been forfeited.
       As to the claim of ineffective assistance of counsel, White bears the burden of
showing trial counsel’s performance was deficient—i.e., that counsel’s performance “fell
below an objective standard of reasonableness” in light of the prevailing professional
norms. (Strickland v. Washington (1984) 466 U.S. 668, 688.) Second, White must show
the asserted deficiency in counsel’s performance resulted in prejudice: a “ ‘ “reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” ’ ” (People v. Weaver (2001) 26 Cal.4th 876, 955.)
       Even assuming counsel’s performance was deficient, White has not shown that he
suffered prejudice as a result of it. The trial court imposed the minimum amount in fines
and fees, totaling $370, and White was serving a total term of 10 years in prison. There
is a reasonable probability that, if White had objected, the trial court would have ruled
that any wages he earns in prison may be used to pay those fines and fees. (People v.
Jones (2019) 36 Cal.App.5th 1028, 1035, citing People v. Hennessey (1995) 37

       3
       This issue is currently under review in the California Supreme Court in People v.
Kopp (2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019, S257844.

                                              15
Cal.App.4th 1830, 1837 [court may consider ability to earn prison wages in determining
ability to pay].) Absent any record of his inability to pay, White has not met his burden
to show a reasonable probability the result of the proceeding would have been different
had counsel objected.
       For the reasons above, we conclude this claim is without merit.
                                     III.   DISPOSITION
       The judgment is affirmed.




                                            16
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
 Grover, J.




______________________________________
 Lie, J.




People v. White
H048901